This is a petition for leave to appeal late from a decree of the Superior Court. By order of a single justice, there was entered a decree dismissing the petition, and the petitioner appealed. We observe no error. It does not appear that the petitioner has a meritorious case. See Board of Health of Franklin v. Hass, 342 Mass. 421, 422 — 423. An examination of the original papers in the court below confirms this conclusion. We do not decide whether failure to appeal was due to “mistake or accident or other sufficient cause.” See Trager, petitioner, 345 Mass. 650, 652.

Decree affirmed.